DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 22, 2013

FROM:

Cindy Mann
Center for Medicaid and CHIP Services

SUBJECT:

2014 SSI and Spousal Impoverishment Standards

Certain Medicaid income and resource standards are adjusted beginning each January in accordance
with changes in the Supplemental Security Income (SSI) federal benefit rate and the Consumer Price
Index (CPI). Many states offer, for example, categorical eligibility to individuals who are not
receiving SSI but who meet the financial eligibility requirements of the program, as authorized by
1902(a)(10)(A)(ii)(I) of the Social Security Act (“the Act”). Similarly, most states have adopted the
“special income level” institutional eligibility category authorized under Section
1902(a)(10)(A)(ii)(V) of the Act, the maximum income standard for which is 300% of the SSI federal
benefit rate. Additionally, certain eligibility standards relating to coverage of long-term services and
supports, including the home equity limitation in Section 1917(f) of the Act and elements of the
spousal impoverishment statute in Section 1924, are increased each year based on increases in the
CPI for all urban consumers.
Included with this informational bulletin is the 2014 SSI and Spousal Impoverishment Standards
chart that displays the new standards. These standards are also available on Medicaid.gov at
http://medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Eligibility/SpousalImpoverishment-Page.html. Please update your standards in accordance with this information for
the provisions that become effective on January 1, 2014.
If you have any questions or need additional information, please contact Gene Coffey at
410-786-2234 or Gene.Coffey@cms.hhs.gov.

